Cite as 2016 Ark. 6


                    SUPREME COURT OF ARKANSAS.
                                         No.   CR-15-875


ANDROUS HALL                                       Opinion Delivered January   7, 2016
                                PETITIONER
                                                   PRO SE MOTION FOR BELATED APPEAL
V.                                                 OF DEEMED-DENIED ORDER
                                                   [PHILLIPS COUNTY CIRCUIT COURT,
STATE OF ARKANSAS                                  NO. 54CR-96-271]
                              RESPONDENT
                                                   HONORABLE L.T. SIMES II, JUDGE

                                                   MOTION DISMISSED.


                                         PER CURIAM


        In 1997, a Phillips County jury found petitioner Androus Hall guilty of aggravated

 robbery, first-degree battery, and attempted rape. The judgment reflects that an aggregate

 sentence of 576 months’ imprisonment in the Arkansas Department of Correction was

 imposed. On November 10, 2014, Hall filed in the trial court a petition for writ of habeas

 corpus under Act 1780 of 2001 Acts of Arkansas, as amended by Act 2250 of 2005 and

 codified at Arkansas Code Annotated sections 16-112-201 to -208 (Repl. 2006). On October

 27, 2015, Hall filed a pro se motion in this court in which he asserts that the Act 1780 petition

 was deemed denied and seeks to proceed with a belated appeal of the order denying the

 petition.

        This court has held that the deemed-denied provision of our appellate rules does not

 apply in habeas proceedings. Hooper v. Hobbs, 2013 Ark. 31 (per curiam). Although Act 1780

 sets a number of other deadlines, there is nothing in the Act concerning a required time in

 which the court must provide its order on a petition.
                                    Cite as 2016 Ark. 6


       Hall’s argument appears to be based on an allegation that he tendered a timely notice

of appeal that was not accepted for filing. He seems to contend that, because he tendered the

notice of appeal within the required time frame for a deemed-denied order, the order should

therefore be construed to have been deemed denied.

       The same considerations that apply to other postconviction proceedings, as were noted

in this court’s opinion in Hooper, apply to the present case. Hall’s Act 1780 petition was not

deemed denied, and the matter remains one for resolution in the circuit court. The motion to

proceed with a belated appeal is therefore dismissed.

       Motion dismissed.




                                               2